Case 8:19-cv-01257-JFW-PJW Document 67 Filed 01/21/20 Page 1 of 3 Page ID #:546




 1   Aaron D. Aftergood (239853)
       aaron@aftergoodesq.com
 2   THE AFTERGOOD LAW FIRM
     1880 Century Park East, Suite 200
 3   Los Angeles, CA 90067
     Telephone: (310) 550-5221
 4   Facsimile: (310) 496-2840
 5   Taylor T. Smith (admitted pro hac vice)
       tsmith@woodrowpeluso.com
 6   WOODROW & PELUSO, LLC
     3900 East Mexico Avenue, Suite 300
 7   Denver, Colorado 80210
     Telephone: (720) 907-7628
 8   Facsimile: (303) 927-0809
 9   Attorneys for Plaintiff Bryce Abbink
     and the Classes
10
11                         UNITED STATES DISTRICT COURT

12         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

13
14   Bryce Abbink, individually and on            Case No. 8:19-cv-01257-JFW-PJWx
15   behalf of all others similarly situated,
                                            NOTICE OF LODGING [PROPOSED]
16                                          STATEMENT OF DECISION
                               Plaintiff,
                                            GRANTING PLAINTIFF’S MOTION
17                                          TO RECONSIDER ORDER
     v.
18                                          GRANTING DEFENDANT
                                            EXPERIAN INFORMATION
19   Experian Information Solutions, Inc.,
                                            SOLUTIONS, INC.’S MOTION TO
     an Ohio corporation, Lend Tech
20                                          DISMISS
     Loans, Inc., a California corporation,
21   and Unified Document Services, LLC,
                                            Date: February 3, 2020
     a California Limited Liability
22                                          Time: 1:30 p.m.
     Company,
                                            Judge: Hon. John F. Walter
23
                                            Courtroom: 7A
                               Defendants.
24                                          Complaint filed: June 21, 2019
                                            Pretrial Conf.: June 12, 2020
25
                                            Trial Date: June 23, 2020
26
27
28   NOTICE OF LODGING PROPOSED             -1-
     STATEMENT OF DECISION RE: MOTION
     TO RECONSIDER
Case 8:19-cv-01257-JFW-PJW Document 67 Filed 01/21/20 Page 2 of 3 Page ID #:547




 1   TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that in accordance with Section 5(f) of the Court’s
 3   Standing Order in this action (dkt. 16), Plaintiff Bryce Abbink hereby lodges his
 4   [Proposed] Statement of Decision Granting Plaintiff’s Motion to Reconsider Order
 5   Granting Defendant Experian Information Solutions, Inc.’s Motion to Dismiss. (Dkt.
 6   61.)
 7          The [Proposed] Statement of Decision is attached hereto as Exhibit A.
 8
 9                                          Respectfully submitted,
10
                                            Bryce Abbink, individually and on behalf of
11                                          all others similarly situated,
12
     Dated: January 21, 2020         By:     /s/ Taylor T. Smith
13
14                                          Aaron D. Aftergood (239853)
                                              aaron@aftergoodesq.com
15                                          THE AFTERGOOD LAW FIRM
                                            1880 Century Park East, Suite 200
16                                          Los Angeles, CA 90067
                                            Telephone: (310) 550-5221
17                                          Facsimile: (310) 496-2840
18                                          Taylor T. Smith*
                                              tsmith@woodrowpeluso.com
19                                          WOODROW & PELUSO, LLC
                                            3900 East Mexico Avenue, Suite 300
20                                          Denver, Colorado 80210
                                            Telephone: (720) 907-7628
21                                          Facsimile: (303) 927-0809
22                                          *Pro Hac Vice
23                                          Attorney for Plaintiff Bryce Abbink
                                            and the Classes
24
25
26
27
28   NOTICE OF LODGING PROPOSED            -2-
     STATEMENT OF DECISION RE: MOTION
     TO RECONSIDER
Case 8:19-cv-01257-JFW-PJW Document 67 Filed 01/21/20 Page 3 of 3 Page ID #:548




 1                            CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above
 3   titled document was served upon counsel of record by filing such papers via the
 4   Court’s ECF system on January 21, 2020.
 5                                         /s/ Taylor T. Smith
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   NOTICE OF LODGING PROPOSED          -3-
     STATEMENT OF DECISION RE: MOTION
     TO RECONSIDER
